Citation Nr: 0610009	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for a 
residual scar from a shell fragment wound to the right 
shoulder.  


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1966 to July 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a March 2005 Board hearing.  

In his Form 9 Appeal, the veteran appeared to indicate that 
his service-connected deltoid muscle injury of the right 
shoulder increased in severity.  The Board construes this to 
be an increased rating claim and hereby refers the matter to 
the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected residual scar from a shell 
fragment wound to the right shoulder is characterized by 
pain.  


CONCLUSION OF LAW

The criteria for assignment of an initial increased rating of 
10 percent (but no higher) for a service-connected right 
shoulder scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 7804 
(effective prior and after August 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected scar warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected scar has been rated by the RO 
under the provisions of Diagnostic Code 7805.  During the 
pendency of this appeal, the criteria for evaluating scars 
were revised.  Under the old and new criteria, scars may 
continue to also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (prior and after August 30, 2002).

Other applicable codes include Diagnostic Codes 7803 and 
7804.  Under the old rating criteria, superficial and poorly 
nourished scars with repeated ulceration, warranted a 10 
percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 
7803.  For superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under the new criteria, Diagnostic Code 7803 provides that 
scars, superficial, unstable, warrant a 10 percent disability 
evaluation.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  Under Diagnostic Code 
7804 a superficial scar which is painful on examination is 
rated 10 percent.  

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

During an October 2002 VA examination, the examiner in 
providing the medical history as apparently reported by the 
veteran, noted that while in Vietnam the veteran sustained a 
shrapnel injury to his right proximal humeral area.  The 
lesion was through and through and did not fracture the bone.  
Over the years the veteran developed shoulder discomfort 
which increased with overhead activities and any kind of 
heavy lifting.  The veteran has not had significant treatment 
for his shoulder.  The physical examination revealed that 
there was a scar, which was an "L" sort of shape.  The 
transverse limb was approximately 94 mm in length x 10 mm in 
width.  The vertical limb was 28 mm in length by 18 mm in 
width.  At the very lateral aspect of the transverse limb 
there was an area of 12 mm of depression which was about 2 mm 
suppressed.  The entire scar area was hypopigmented.  It was 
nontender and there was no evidence of infection.  The range 
of motion of the shoulder was 150 degrees of abduction and 
forward flexion with 110 degrees of internal rotation, and 45 
degrees of external rotation.  Impingement tests were 
negative.  The assessment was shrapnel injury to the right 
shoulder in 1967 with scars and some symptomatic shoulder 
pain.  An accompanying x-ray found an essentially negative 
right shoulder.  During his March 2005 Board hearing, the 
veteran testified that his service-connected scar was 
continually painful.  

The Board finds that the evidence of record has demonstrated 
that the veteran's service-connected scar of the right 
shoulder more nearly approximates the criteria for a 10 
percent rating under the former and revised Diagnostic Code 
7804.  Although the scar was not tender upon examination in 
October 2002, the examiner noted that the veteran had 
shoulder pain and over the years developed shoulder 
discomfort which increased with overhead activities and any 
kind of heavy lifting.  Furthermore, the veteran testified 
during his Board hearing that his scar caused him constant 
pain.  The Chairperson found his testimony to be very 
credible and convincing.  Thus, the Board is resolving any 
reasonable doubt in favor of the veteran and is granting a 10 
percent rating under Diagnostic Code 7804.  This is the 
highest rating available under the former and revised 
Diagnostic Code 7804.  

The veteran will not be rated based on limitation of function 
under Diagnostic Code 7805 as he already is receiving a 20 
percent rating for his service-connected deltoid muscle 
injury of the right shoulder and the Board finds that an 
evaluation under Diagnostic Code 7805 may not be granted, as 
that would be pyramiding.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1995).  The former and revised 
Diagnostic Code 7802 need not be considered as the highest 
rating available is 10 percent.  The former and newer 
Diagnostic Code 7801 is not applicable as the veteran's scar 
does not exceed an area of 12 square inches to meet the 
criteria for an evaluation in excess of 10 percent.  Finally, 
the former and revised Diagnostic Code 7803 would not be 
applicable, as the evidence does not show that the scar is 
poorly nourished with repeated ulceration or that it is 
unstable, as defined by the Diagnostic Code.  

While the veteran has indicated that his right shoulder pain 
interferes with his work, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, providing further 
guidance on VCAA notice requirements.  However, given that 
the veteran is being granted the highest increased rating 
available under the applicable diagnostic codes, any defect 
in VCAA notice is harmless and the Board need not consider 
the question of VCAA compliance since there is no detriment 
to the veteran in light of the favorable disposition.  

For the reasons stated above, the Board finds that a 10 
percent rating under the former and revised Diagnostic Code 
7804 is warranted.  


ORDER

Entitlement to a 10 percent rating for the veteran's service-
connected scar of his right shoulder is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


